Citation Nr: 0909865	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-31 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than June 21, 
2006, for the grant of service connection for diabetes 
mellitus, type II.



REPRESENTATION

Appellant represented by:	Michelle S. Miyake, Attorney 
at Law



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran had active service from February 1969 to 
September 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  By a rating action in October 2006, the RO granted 
service connection for diabetes mellitus, type II, associated 
with herbicide exposure, effective June 21, 2006.  The 
Veteran perfected an appeal of the effective date assigned.  
In March 2007, the RO denied a claim for service connection 
for PTSD.  The Veteran perfected a timely appeal to that 
decision.  


FINDINGS OF FACT

1.  The Veteran does not have PTSD.  

2.  Regulations were amended to allow service connection for 
type II diabetes mellitus on a presumptive basis on May 8, 
2001.  

3.  The Veteran's initial claim for service connection for 
diabetes mellitus was received at the RO on June 21, 2006.  

4.  There is no evidence of diabetes mellitus on or prior to 
May 8, 2001.  

5.  In an October 2006 rating decision, the RO granted 
service connection for diabetes mellitus, type II, on the 
basis of a liberalizing regulation that recognized diabetes 
mellitus as a disease for which presumptive service 
connection could be granted on the basis of herbicide 
exposure, effective from June 21, 2006.  

6.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for diabetes mellitus, type II, prior to 
June 21, 2006.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.304(f) (2008).  

2.  The criteria for assignment of an effective date prior to 
June 21, 2006, for a grant of service connection for PTSD, 
have not been met.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400, 
3.816 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of 
letters dated in June 2006 and December 2006 from the RO to 
the Veteran which were issued prior to the RO decisions in 
October 2006 and March 2007.  Those letters informed the 
Veteran of what evidence was required to substantiate the 
claims and of herald VA's respective duties for obtaining 
evidence.  The Veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
September 2007 and November 2007 SOCs provided the Veteran 
with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  It also appears that all 
obtainable evidence identified by the Veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  To 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, as the 
preponderance of the evidence is against the claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board notes that the Veteran has not been afforded a VA 
examination with regards to the claim for PTSD.  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA 
must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  In this case, there is no competent evidence 
of a current disability or persistent symptoms of a 
disability.  Other than alleging the existence of PTSD, there 
is no lay or medical foundation to support that lay 
assertion.  Therefore, the evidence on file is adequate to 
make a decision and an examination is not needed.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for PTSD, and an 
earlier effective date for the grant of service connection 
for diabetes mellitus, given that he has been provided all 
the criteria necessary for establishing service connection 
and earlier effective dates, and considering that the Veteran 
is represented by a highly qualified attorney, we find that 
there has been essential fairness.  


II.  Factual background.

The record indicates that the Veteran served on active duty 
from February 1969 to September 1970.  His DD Form 214 
reflects that the Veteran's military occupational specialty 
was artillery.  The service medical records, including the 
February 1969 induction examination and the September 1970 
separation examination, are completely normal.  On the 
occasion of the separation examination in September 1970, a 
psychiatric evaluation was normal.  The endocrine system was 
also reported as normal, and a urinalysis was negative for 
sugar.  

Received in September 1970 was an application for 
compensation and pension (VA Form 21-526), wherein the 
Veteran claimed service connection for hearing loss in the 
right ear and ringing in the ear.  The Veteran did not report 
any problems with diabetes mellitus, and there was no 
suggestion that he intended to seek service connection or 
compensation for diabetes mellitus.  

On the occasion of a VA examination in August 1981, a 
urinalysis was negative for sugar.  At that time, a 
psychiatric evaluation noted that the Veteran was in good 
contact with reality.  

In a statement in support of claim (VA Form 21-4138), 
received at the RO on June 21, 2006, the Veteran requested 
service connection for diabetes mellitus.  Submitted in 
support of his claim were medical records, VA as well as 
private treatment reports, dated from May 2003 through July 
2006.  These records show that the Veteran received treatment 
for diabetes mellitus.  During a cardiac consultation in July 
2004, it was noted that the Veteran had a history of elevated 
blood sugar.  In August 2005, the Veteran was diagnosed with 
diabetes mellitus, type II.  

The Veteran's claim for service connection for PTSD was 
received in November 2006.  Submitted in support of the claim 
were VA treatment records dated from April 2001 through June 
2007.  Those records do not reflect any complaints of or 
diagnosis of PTSD.  


III.  Legal Analysis-Service connection.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, --
-F.3d -----, 2009 WL (C.A. Fed. 2009).  

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2008); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).   

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran has alleged that he is entitled to service 
connection for PTSD.  After review of the record, the Board 
finds against the Veteran's claim.  

The Board observes that the records do not show that the 
veteran engaged in combat with the enemy.  The Veteran's 
service personnel records do not show that he received any 
citations or awards for participation in combat with the 
enemy.  See 38 C.F.R. § 3.304(f).  Also, nothing in the 
Veteran's statements establish that he participated in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.  

After review of the record, the Board finds against the 
Veteran's claim.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
the Veteran has the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  See 38 C.F.R. 
§ 3.304.  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Though the Veteran complains that he suffers from 
PTSD, the Board has reviewed all medical records and there is 
no diagnosis of PTSD of record.  38 C.F.R. § 3.304(f).  And 
as mentioned, absent evidence of a current PTSD diagnosis, 
service connection simply is not possible because there is no 
present condition to attribute to incidents in service, even 
were the Board to assume for the sake of argument they indeed 
occurred as alleged.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

In addition, the Veteran is considered competent to describe 
his symptoms, but he is not competent to render or provide a 
current diagnosis.  See Barr, supra; see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The competent evidence establishes that 
the Veteran does not currently have PTSD.  Absent a current 
diagnosis, service connection is not warranted.  A 
preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


IV.  Legal Analysis-EED.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2007); See 38 C.F.R. § 3.400.  The date of 
entitlement to an award of service connection will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b) (2) (i) (2008).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151 (2008).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2008).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008).  See Norris v. West, 12 
Vet. App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157 (2008).  

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.381.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include Type 2 Diabetes [also known as type II diabetes 
mellitus or adult-onset diabetes)].  See 38 C.F.R. § 3.381(b) 
(2008).  

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c) (3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.  

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c) (3) of this section. [It is noted that the 
effective date for the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002)].  

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4) If the requirements of paragraph (c) (1) or (c) (2) of 
this section are not met, the effective date of the award 
shall be determined in accordance with §§ 3.114 and 3.400.  

However, section 5110(g) provides an exception to this 
general rule.  Under section 5110(g), a claimant who is 
awarded compensation benefits pursuant to a liberalizing law 
or VA issue may be entitled to benefits prior to the date of 
his application for benefits.  In the case of a liberalizing 
law that takes effect prospectively, an earlier effective 
date may be warranted if the claimant can demonstrate that he 
"met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim" or the date of the RO decision granting 
entitlement to the benefit.  If a claim for benefits is 
either reviewed on the initiative of VA or at the request of 
the claimant within one year from the effective date of the 
law or VA issue, benefits may be authorized from the 
effective date of the law or VA issue.  38 C.F.R. § 3.114(a) 
(1); McKay v. Brown, 9 Vet. App. 183 (1996).  If a claim is 
either reviewed on the initiative of VA or at the request of 
the claimant more than one year after the effective date of a 
liberalizing law, benefits maybe authorized for a period of 
one year prior to the date of receipt of such a request.  38 
C.F.R. § 3.114(a) (2).  

Analysis.

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of June 21, 2006 is the 
earliest effective date assignable for service connection for 
diabetes mellitus.  The date of receipt of the Veteran's 
original claim seeking service connection for this disorder 
was more than one year after his separation from service in 
September 1990.  Accordingly, the applicable law establishes 
that the effective date, generally, shall be no earlier than 
the date of the claim.  38 U.S.C.A. § 5110.  

As to whether a claim was received earlier than June 21, 
2006, the Board finds no evidence of there being such a 
claim.  The provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  Application' is not 
defined in the statute.  However, in the regulations, 'claim' 
and 'application' are considered equivalent and are defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. 
§ 3.1(p)).  In the Veteran's case, no such communication was 
received until June 21, 2006.  

The record shows that the Veteran filed a claim for 
compensation benefits (VA Form 21-526) in September 1970; 
however, that application made no reference to diabetes 
mellitus.  A specific claim must be filed by the Veteran. 38 
U.S.C.A. § 5101.  The statutes clearly establish that an 
application must be filed.  See Wells v. Principi, 3 Vet. 
App. 307 (1992).  In addition, while the records show that 
the Veteran was diagnosed with type II diabetes mellitus in 
July 2004, there was nothing that would have placed VA on 
notice that the Veteran was seeking any benefit in regard to 
diabetes mellitus.  The mere presence of the medical evidence 
does not establish an intent on the part of the Veteran to 
seek entitlement to service connection for a psychiatric 
condition.  Brannon v. West, 12 Vet. App. 32 (1998).  

In light of the foregoing, the Board finds that the Veteran 
has been awarded the earliest effective date provided by law 
and decisions of the Court.  As the applicable law and 
regulatory provisions are clear on the issue at hand, the 
Board concludes that the Veteran's claim for an earlier 
effective date for a grant of service connection for diabetes 
mellitus must be denied.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  

The Board has considered the provisions of 38 C.F.R. § 3.157, 
which includes the term on when a claim specifying the 
benefit sought is received within one year from such 
examination, treatment or hospital admission.  In this case, 
"compensation" has been awarded since 1981, albeit for a 
different disability.  He received VA treatment for diabetes 
mellitus in July 2004 and filed a claim in June 2006.  Even 
if we assume that there was VA treatment in 2005 and  a claim 
specifying the benefit was received within one year of the 
treatment, in a string of cases (except for dicta or 
dissent), the Court has held that 38 C.F.R. § 3.157 only 
applies to claims for increase.  See Dissent in Ross v. Peake 
1/8/2008; Ragusa v. Mansfield 12/14/2007; MacPhee v. 
Nicholson 459 F.3d 1323 (Fed Cir. 2006); and Norris v. West 
12 Vet. App. 413 (1999).  The Board is bound by precedent 
decisions of the Court.  The claim here was for service 
connection (compensation) not increase or to reopen.  (See 
38 U.S.C.A. § 1110 which uses the term compensation.)

The Board has also considered the effect of a liberalizing 
law or VA issue.  Here, the effective date of the regulation 
which added diabetes mellitus as a disease presumptively due 
to in-service exposure to herbicides is May 8, 2001.  In this 
regard, the Board's review of the record indicates the VA 
treatment records indicate that the veteran's blood sugar was 
found to be elevated in July 2004; however, diabetes mellitus 
was not diagnosed at that time.  The Veteran was diagnosed 
with diabetes mellitus, type II, in August 2005.  As the 
Veteran did not have diabetes mellitus on the effective date 
of the liberalizing law, retroactive payment under 38 C.F.R. 
§ 3.114 is not available.  See 38 U.S.C.A. § 5110(g).  Here, 
the evidence demonstrates neither symptoms nor manifestations 
of diabetes mellitus to a degree of 10 percent at the time of 
the liberalizing law which provided presumptive service 
connection for diabetes mellitus.  

Lastly, the Board has considered the applicability of Nehmer 
to the Veteran's case.  In this case, the Veteran has a 
"covered herbicide disease" [i.e., diabetes mellitus] within 
the meaning of 38 C.F.R. § 3.816(b) (2).  However, a review 
of the record indicates that VA has never denied a claim of 
service connection for diabetes mellitus from the veteran, 
including between September 25, 1985 and May 3, 1989.  The 
veteran does not contend otherwise.  Thus, an earlier 
effective date is not warranted under 38 C.F.R. § 3.816(c) 
(1).  

Likewise, the veteran did not submit a claim for diabetes 
mellitus between May 3, 1989 and May 8, 2001, the effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides.  See Liesegang.  He does not contend otherwise.  
Thus, an earlier effective date is not warranted under 38 
C.F.R. § 3.816(c) (2).  

Finally, the veteran did not submit a claim of entitlement to 
service connection for diabetes mellitus within one year of 
his separation from service.  Again, he does not contend 
otherwise.  Thus, 38 C.F.R. § 3.816(c) (3) is inapplicable.  
Therefore, any contention from the Veteran that the effective 
date of service connection for his diabetes mellitus should 
be the date of diagnosis is without legal merit.  


ORDER

Service connection for PTSD is denied.  

An effective date prior to June 21, 2006, for the grant of 
service connection for diabetes mellitus, type II, is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


